The Attorney General has asked the Court for an advisory opinion as to whether the revised financial impact statement prepared by the Financial Impact Estimating Conference on the constitutional amendment, proposed by initiative petition, entitled “Authorizes Miami-Dade & Broward County to Approve Slot Machines in Parimutuel Facilities,” is in accordance *967with section 100.371, Florida Statutes. The Court finds no basis for rejecting the revised financial impact statement under section 100.371(6), Florida Statutes, as amended by chapter 2004-33, section 3, Laws of Florida. The revised financial impact statement may be placed on the ballot, but the Court expresses no opinion on the merits of the revised financial impact statement.
No motion for rehearing will be allowed.
WELLS, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
PARIENTE, C.J., dissents with an opinion, in which ANSTEAD, J., concurs.